                 Case 19-50282-LSS                Doc 24   Filed 09/13/19         Page 1 of 27




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                                Chapter 11

PES HOLDINGS, LLC, et al.,                                            Case No. 19-11626 (KG)
                                              1
                                   Debtors.                           (Jointly Administered)


OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF PES, INC.,

                               Intervenor-Defendant and
                               Counterclaim and Cross-
                               Claim Plaintiff,

                 v.

PES HOLDINGS, LLC, et al., and CORTLAND                               Adv. Pro. No. 19-50282-KG
CAPITAL MARKET SERVICES, LLC,

                               Plaintiffs and Counterclaim
                               Defendants,

                 and

ICBC STANDARD BANK PLC,

                               Defendant and Cross-Claim
                               Defendant.


                      ANSWER AND COUNTERCLAIM AND CROSS-CLAIM

         Intervenor-Defendant and Counterclaim and Cross-Claim Plaintiff, the Official

Committee of Unsecured Creditors (the “Committee”), duly appointed in the above-captioned


1
  The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
              Case 19-50282-LSS          Doc 24       Filed 09/13/19   Page 2 of 27




chapter 11 cases (the “Chapter 11 Cases”) of PES Holdings, LLC (“PES”) and the affiliated

debtors (collectively, the “Debtors”), by and through undersigned counsel, hereby answers the

complaint (the “Underlying Complaint”) filed by PES and Cortland Capital Market Services,

LLC (“Cortland”), and files this counterclaim against Cortland and cross-claim against ICBC

Standard Bank PLC (“ICBCS” and, together with Cortland, the “Counterclaim and Cross-Claim

Defendants”), as follows:

                                           ANSWER

       The Committee does not respond to the headers used in the Underlying Complaint. The

use in this Answer of the headers used in the Underlying Complaint is done solely for

convenience, and in no way constitutes an admission of any allegation contained in such headers.

With respect to each of the numbered paragraphs of the Underlying Complaint, the Committee

answers as follows.    The Committee denies any and all allegations that are not expressly

admitted.

                                 NATURE OF THE ACTION

       1.     Paragraph 1 consists of characterizations that are not factual allegations, such that

no response is required. To the extent that any response is required, the Committee lacks

knowledge and information sufficient to form a belief as to the truth of the allegations in

paragraph 1 and therefore denies them.

       2.     Paragraph 2 consists of characterizations that are not factual allegations, such that

no response is required.    To the extent that paragraph 2 purports to quote, paraphrase, or

characterize a document, the document speaks for itself.




                                                  2
              Case 19-50282-LSS         Doc 24       Filed 09/13/19   Page 3 of 27




       3.      Paragraph 3 consists of characterizations that are not factual allegations, such that

no response is required.    To the extent that paragraph 3 purports to quote, paraphrase, or

characterize a document, the document speaks for itself.

       4.      Paragraph 4 consists of characterizations that are not factual allegations, such that

no response is required.    To the extent that paragraph 4 purports to quote, paraphrase, or

characterize a document, the document speaks for itself.    To the extent that any further response

is required, the Committee lacks knowledge and information sufficient to form a belief as to the

truth of the remaining allegations in paragraph 4 and therefore denies them.

                                JURISDICTION AND VENUE

       5.      Admitted.

       6.      Admitted.

       7.      Admitted.

       8.      Admitted.

       9.      Paragraph 9 consists of PES and Cortland’s consent to entry of final orders or

judgment by this Court, and therefore no response is required.

       10.     Admitted.

       11.     Admitted.

                                         THE PARTIES

       12.     Admitted.

       13.     Admitted.

       14.     Admitted.

       15.     Admitted.




                                                 3
              Case 19-50282-LSS         Doc 24       Filed 09/13/19   Page 4 of 27




                                 FACTUAL BACKGROUND

       16.     Admitted.

       17.     Admitted.

       18.     Admitted.

       19.     Admitted.

       20.     Admitted.

       21.     Admitted.

       22.     Admitted.

       23.     Admitted.

       24.     Admitted.

       25.     Admitted.

       26.     Admitted.

       27.     Admitted.

       28.     Admitted.

       29.     Admitted.

       30.     The Committee lacks knowledge and information sufficient to form a belief as to

the truth of the allegations in paragraph 30 and therefore denies them.

       31.     The Committee admits that certain of the Debtors filed petitions for relief under

the Bankruptcy Code on January 21, 2018. The Committee lacks knowledge and information

sufficient to form a belief as to the truth of the remaining allegations in paragraph 31 and

therefore denies them.




                                                 4
              Case 19-50282-LSS         Doc 24       Filed 09/13/19   Page 5 of 27




       32.     The Committee admits that certain of the Debtors emerged from bankruptcy on

August 7, 2018. The Committee lacks knowledge and information sufficient to form a belief as

to the truth of the remaining allegations in paragraph 32 and therefore denies them.

       33.     The Committee lacks knowledge and information sufficient to form a belief as to

the truth of the allegations in paragraph 33 and therefore denies them.

       34.     Admitted.

       35.     Admitted.

       36.     The Committee lacks knowledge and information sufficient to form a belief as to

the truth of the allegations in paragraph 36 and therefore denies them.

       37.     The Committee lacks knowledge and information sufficient to form a belief as to

the truth of the allegations in paragraph 37 and therefore denies them.

       38.     The Committee lacks knowledge and information sufficient to form a belief as to

the truth of the allegations in paragraph 38 and therefore denies them.

       39.     Admitted.

       40.     Paragraph 40 does not contain any factual allegations requiring a response.

       41.     Admitted.

       42.     To the extent that paragraph 42 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       43.     The Committee lacks knowledge and information sufficient to form a belief as to

the truth of the allegations in paragraph 43 and therefore denies them.

       44.     Admitted.

       45.     To the extent that paragraph 45 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.




                                                 5
               Case 19-50282-LSS         Doc 24       Filed 09/13/19   Page 6 of 27




       46.     To the extent that paragraph 46 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       47.     To the extent that paragraph 47 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       48.     To the extent that paragraph 48 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       49.     To the extent that paragraph 49 purports to quote, paraphrase, or characterize a

document, the document speaks for itself. Further answering, by its terms, the Term Loan Agent

Certificate is not a contract and creates no contractual rights.

       50.     To the extent that paragraph 50 purports to quote, paraphrase, or characterize a

document, the document speaks for itself. Further answering, by its terms, the Term Loan Agent

Certificate is not a contract and creates no contractual rights.

       51.     To the extent that paragraph 51 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       52.     To the extent that paragraph 52 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       53.     To the extent that paragraph 53 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       54.     To the extent that paragraph 54 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       55.     To the extent that paragraph 55 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.




                                                  6
               Case 19-50282-LSS         Doc 24        Filed 09/13/19   Page 7 of 27




       56.     To the extent that paragraph 56 purports to quote, paraphrase, or characterize a

document, the document speaks for itself. Further answering, by its terms, the ICBCS Certificate

is not a contract and creates no contractual rights.

       57.     To the extent that paragraph 57 purports to quote, paraphrase, or characterize a

document, the document speaks for itself. Further answering, by its terms, the ICBCS Certificate

is not a contract and creates no contractual rights.

       58.     Admitted.

       59.     Admitted.

       60.     Admitted.

       61.     Admitted.

       62.     To the extent that paragraph 62 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       63.     To the extent that paragraph 63 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       64.     To the extent that paragraph 64 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       65.     To the extent that paragraph 65 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       66.     To the extent that paragraph 66 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       67.     To the extent that paragraph 67 purports to quote, paraphrase, or characterize a

document, the document speaks for itself. Further answering, to the extent that paragraph 67

alleges or implies that either Cortland or ICBCS have a perfected security interest in the Policy




                                                  7
              Case 19-50282-LSS         Doc 24       Filed 09/13/19   Page 8 of 27




or the proceeds thereof, the Committee denies any such allegations or implications, as set forth in

the Counterclaim and Cross-Claim (as defined below). Neither Cortland nor ICBS can obtain a

perfected security interest in Debtors after acquired property which is what any business

interruption payment would constitute under the facts and circumstances of this case. Moreover,

in order for any party to have a perfected interest, the Policy, in its express terms or in an

endorsement, must specifically identify such party as a loss payee, mortgagee, or additional

insured.

       68.     To the extent that paragraph 68 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       69.     Denied.

       70.     To the extent that paragraph 70 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.            Further answering, the Term Loan Facility

Forbearance Agreement does not create any rights under the Policy and is legally irrelevant to

the relative priority of the Debtors’ collateral and to the question of whether or not Cortland or

ICBCS have perfected liens in the Policy.

       71.     To the extent that paragraph 71 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       72.     To the extent that paragraph 72 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       73.     To the extent that paragraph 73 purports to quote, paraphrase, or characterize a

document, the document speaks for itself. The Committee denies that the Policy grants Cortland

any interests in the insurance proceeds owed to the Insureds. The Committee admits that the

Intercreditor Agreement governs the priority of competing interests between Cortland and




                                                 8
              Case 19-50282-LSS        Doc 24       Filed 09/13/19   Page 9 of 27




ICBCS. The remainder of the allegations in paragraph 73 are legal conclusions such that no

response is required.

       74.     To the extent that paragraph 74 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       75.     To the extent that paragraph 75 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       76.     To the extent that paragraph 76 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       77.     To the extent that paragraph 77 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       78.     To the extent that paragraph 78 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       79.     To the extent that paragraph 79 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       80.     To the extent that paragraph 80 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       81.     To the extent that paragraph 81 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       82.     To the extent that paragraph 82 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       83.     To the extent that paragraph 83 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.




                                                9
             Case 19-50282-LSS         Doc 24     Filed 09/13/19     Page 10 of 27




       84.     To the extent that paragraph 84 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       85.     To the extent that paragraph 85 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       86.     To the extent that paragraph 86 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       87.     To the extent that paragraph 87 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       88.     To the extent that paragraph 88 purports to quote, paraphrase, or characterize a

document, the document speaks for itself. Further answering, the Committee admits that the

business interruption proceeds constitute Term Loan Priority Collateral under the Intercreditor

Agreement, but denies that the Term Loan Agent has a valid, duly perfected lien on the business

interruption proceeds.

       89.     Paragraph 89 does not contain factual allegations, and no response is required. To

the extent a response is required, the Committee denies the allegations.

       90.     Admitted.

       91.     To the extent that paragraph 91 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       92.     To the extent that paragraph 92 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       93.     To the extent that paragraph 93 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       94.     Paragraph 94 does not contain factual allegations, and no response is required.




                                                10
              Case 19-50282-LSS         Doc 24       Filed 09/13/19   Page 11 of 27




                                 FIRST CAUSE OF ACTION
                                   (Declaratory Judgment)

       95.     The Committee repeats, realleges, and incorporates by reference each of the

foregoing responses as if fully set forth herein.

       96.     Admitted.

       97.     Denied.

       98.     To the extent that paragraph 98 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       99.     To the extent that paragraph 99 purports to quote, paraphrase, or characterize a

document, the document speaks for itself.

       100.    Denied. Further answering, neither the Term Loan Lenders nor ICBCS has a

right to the June 21 Insurance Proceeds.

       101.    Paragraph 101 is a prayer for relief and does not contain factual allegations, such

that no response is required.

                                    PRAYER FOR RELIEF

       The Committee denies that Plaintiff is entitled to any of the relief sought in the

Underlying Complaint. Upon resolution of the Counterclaim and Cross-Claim, the Committee

requests that the Court award the relief set forth in that Counterclaim and Cross-Claim and any

other relief the Court deems just and appropriate.



                           COUNTERCLAIM AND CROSS-CLAIM

                                  NATURE OF THE ACTION

       1.      The Debtors and Cortland have instituted this adversary proceeding against

ICBCS to resolve the respective priorities of their respective purported liens over potential future



                                                    11
              Case 19-50282-LSS         Doc 24     Filed 09/13/19     Page 12 of 27




recoveries for any losses covered by the Debtors’ business interruption insurance policy (“BI

Recoveries”). The Underlying Complaint (as defined herein) is focused on Cortland’s and

ICBCS’s respective rights under the Intercreditor Agreement, and glosses over the key threshold

issue—neither Cortland nor ICBCS has a valid, duly perfected, non-avoidable lien on the BI

Recoveries in the first place.

       2.      First, because such BI Recoveries would constitute property acquired by the

Debtors after the commencement of these cases and would be payable in respect to projected

revenues and profits which would have been generated beginning one month after the

commencement of these cases, such proceeds would not be subject to the prepetition security

interests of ICBCS and Cortland pursuant to Section 552 of the Bankruptcy Code. Nor would

they constitute proceeds of any prepetition assets in respect to which Cortland or ICBCS had a

perfected lien as of the Petition Date (as defined below). Accordingly, any BI Recoveries

received by the Debtors will come into the Debtors’ estates as wholly unencumbered assets.

       3.      Second, separate and apart from the BI Recoveries being after-acquired property

under Section 552, Cortland never obtained a valid, duly perfected lien or other interest on the

Policy (as defined below) or BI Recoveries prior to the Petition Date. In the Underlying

Complaint, the Debtors and Cortland allege that Cortland is named as a loss payee in an

insurance certificate. Despite these allegations, an insurance certificate, by its very terms, is not

a contract which can be relied upon to perfect or otherwise obtain a legally enforceable interest

in an insurance policy; it is an informational document only. Under applicable New York law, in

order to obtain or perfect a security interest in an insurance policy, Cortland would have had to

be expressly named as a loss payee in the policy itself or an endorsement thereto. It was not.




                                                 12
             Case 19-50282-LSS         Doc 24     Filed 09/13/19     Page 13 of 27




Thus, any such lien which Cortland purports to have is avoidable pursuant to Sections 544 (a)(1)

and (2) of the Bankruptcy Code .

       4.      Third, although not raised in the Underlying Complaint, as a result of its failure to

be named as a loss payee, Cortland also lacks a perfected security interest in any property

damage recovery received under the Policy in respect to the Alkylation Unit (as defined below)

(the “Real Property Recoveries”).      To the extent that Cortland could argue that it has an

entitlement to the Real Property Recoveries on account of its mortgage on the Alkylation Unit,

its liens on the Real Property Recoveries would still be avoidable under Sections 544(a)(1) and

(2) because they would be subject to a judicial lien or execution under applicable state law.

       5.      Finally, pursuant to Section 551 of the Bankruptcy Code, as a result of the

avoidance of Cortland’s unperfected lien on BI Recoveries and Real Property Recoveries and the

estates’ status as a successor to Cortland in respect to such avoided and preserved lien under the

Intercreditor Agreement (as defined below), the Debtors’ estates are entitled to step into the

shoes of Cortland and preserve its first-priority lien on the BI Recoveries and Real Property

Recoveries for the benefit of the estates as, for the reasons cited by the Debtors and Cortland in

the Underlying Complaint, under applicable law and the terms of the Intercreditor Agreement,

such recoveries constitute Term Loan Priority Collateral.

                                JURISDICTION AND VENUE

       6.      This is an action in intervention in the above-captioned suit as commenced by the

complaint filed by the Debtors and Cortland on August 7, 2019 [D.I. 1] (the “Underlying

Complaint”). The Underlying Complaint arises under Federal Rules of Bankruptcy Procedure

7001(2) and (9) and 28 U.S.C. § 2201 as an action for declaratory judgment regarding the




                                                13
              Case 19-50282-LSS         Doc 24     Filed 09/13/19     Page 14 of 27




respective priorities of Cortland and ICBCS to certain prospective insurance proceeds for

business interruption losses.

       7.      This Court had and has subject matter jurisdiction over the Underlying Complaint

pursuant to 28 U.S.C. §§ 157 and 1334.

       8.      This counterclaim and cross-claim (the “Counterclaim and Cross-Claim”) is

submitted pursuant to a stipulation and order [D.I. 23] (the “Stipulation and Order”) by and

among the Committee, the Debtors, and the Intervenor- Defendants dated as of September 10,

2019 and entered as an order of this Court on September 11, 2019.

       9.      The Committee has standing to intervene and pursue the Counterclaim and Cross-

Claim pursuant to the Stipulation and Order.

       10.     This Court had and has personal jurisdiction over the Debtors, Cortland, and

ICBCS under Federal Rule of Bankruptcy Procedure 7004(f).

       11.     In the alternative, this Court had and has non-core concurrent jurisdiction over

this proceeding under 28 U.S.C. § 157(c)(1). The Committee’s claims are directly related to the

Debtors’ bankruptcy cases and will have significant impact on the Debtors’ estates.

       12.     Pursuant to Bankruptcy Rule 7008(a), the Committee consents to the entry of

final orders or judgment by this Court. The Committee also consents to the entry of final orders

or judgments by this Court if it is determined that the Court, absent consent of the parties, cannot

enter final orders or judgments consistent with Article III of the United States Constitution.

       13.     This Counterclaim and Cross-Claim comprises an action and claims arising under

Sections 544, 551, and 552 of the Bankruptcy Code.

       14.     The Court has jurisdiction over this proceeding under 28 U.S.C. §§ 157 and 1334

because this is a civil proceeding arising under the Bankruptcy Code.




                                                 14
              Case 19-50282-LSS         Doc 24     Filed 09/13/19   Page 15 of 27




       15.     This proceeding constitutes a “core” proceeding under 28 U.S.C. § 157(b).

       16.     Venue in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            PARTIES

       17.     On August 1, 2019, the United States Trustee appointed the Committee in the

Debtors’ bankruptcy cases pursuant to Section 1102(a)(1) of the Bankruptcy Code.             The

Committee is comprised of the following members: (i) Baker Hughes, a GE company LLC; (ii)

CSX Transportation, Inc.; (iii) Fisher Tank Company; (iv) JJ White, Inc.; (v) OSG Bulk Ships

Inc.; (vi) Trinity Industries Leasing Company; and (vii) United Steel, Paper and Forestry,

Rubber, Manufacturing, Energy, Allied Industrial and Service Workers International Union. The

Committee members hold unsecured claims against the Debtors’ estates arising from the

provision of services and/or the sale of goods on credit.

       18.     Debtor PES is a limited liability company organized under the laws of the State of

Delaware with its headquarters in the Commonwealth of Pennsylvania. All other Debtors are

privately held limited liability companies and limited partnerships that are parents and

subsidiaries of PES, and are organized under the laws of the State of Delaware with their

headquarters in the Commonwealth of Pennsylvania.

       19.     Cortland is a limited liability company organized under the laws of the State of

Delaware with its headquarters in the State of Illinois. Cortland is the administrative agent for

the Term Loan Lenders subject to the Term Loan Credit Agreement, as defined below.

       20.     ICBCS is organized under the laws of England and Wales with its headquarters in

London, England.




                                                 15
                Case 19-50282-LSS             Doc 24       Filed 09/13/19        Page 16 of 27



                                                                            2
                                       FACTUAL BACKGROUND

           I.    Events Leading to the Current Chapter 11 Cases

        21.      The Debtors’ principal asset is a refining complex (the “Refining Complex”)

located on an approximately 1,300 acre industrial site 2.5 miles from downtown Philadelphia.

The Refining Complex includes two interconnected refineries: Girard Point and Point Breeze.

        22.      The Refining Complex produced a full range of transportation fuels, such as

gasoline and ultra-low sulfur diesel, as well as other refined products. When fully operational,

the Refining Complex had a distillation and refining capacity of approximately 335,000 barrels

of crude oil per day.

        23.      On June 21, 2019, there was a large-scale, catastrophic explosion of the 433

alkylation unit (the “Alkylation Unit”) of the Girard Point refining facility (the “Girard Point

Explosion”).      The Girard Point Explosion left the Alkylation Unit destroyed and severely

damaged surrounding fixtures and structures, rendering the Girard Point refinery currently

inoperable.

        24.      Following the Girard Point Explosion, the Debtors announced that they would

cease operating the Refining Complex after the run-off through the Point Breeze refinery of the

limited inventory of crude oil on hand.

        25.      These circumstances necessitated the filing by the Debtors of the Chapter 11

voluntary bankruptcy petitions in the current proceedings on July 21, 2019 (the “Petition Date”).




2
  To the extent the factual allegations set forth in the Underlying Complaint are relevant to this Counterclaim and
Cross-Claim and not otherwise contained herein, this Counterclaim and Cross-Claim incorporates by reference those
factual allegations pursuant to Federal Rule of Civil Procedure 10(c) (as incorporated by Federal Rule of Bankruptcy
Procedure 7010). Terms used but not otherwise defined herein shall have the meaning ascribed to them in the
Underlying Complaint.



                                                        16
              Case 19-50282-LSS         Doc 24     Filed 09/13/19     Page 17 of 27




        II.    PES’ Funded Debt

       26.     The Debtors had two main funded debt facilities: a term loan facility (the “Term

Loan Facility”) governed by a credit agreement dated August 7, 2018 (as amended, the “Term

Loan Credit Agreement”), between PES and Cortland as administrative agent, with

approximately $698.6 million outstanding, and an intermediation facility (the “Intermediation

Facility”) governed by an intermediation agreement dated June 18, 2019 (the “Intermediation

Agreement”), between certain of the Debtors and ICBCS. Although ICBCS has not quantified

its claim under the Intermediation Facility, it asserted early on in this case, that the gross amount

outstanding under the Intermediation Facility totaled approximately $300 million. The actual

amount of ICBCS’s allowed claim remains to be determined, pending removal and sale of the

hydrocarbons in which ICBCS claims an interest. Upon information and belief, ICBCS’s claim

may be significantly less than $300 million.

       27.     Under the Intermediation Agreement, ICBCS purports to take title to the crude oil

being shipped to the Refining Complex; sell it to the Debtors when it is received at the Refining

Complex or another delivery point, and then repurchase the refined products produced by the

Refining Complex. Thus, at the time of the Girard Point Explosion, ICBCS purported to own a

certain quantum of crude oil and refined product located at the Debtors’ Refining Complex.

Upon information and belief, some of that crude oil has since been refined and, once again, is

deemed owned by ICBCS. As security for the Debtors’ obligations to ICBCS, the Debtors

granted ICBCS a lien on all of the Debtors’ personal property and real estate assets. The Term

Loan Facility is also purportedly secured by a lien on such assets.

       28.     Each facility is governed by a security agreement setting forth security interests in

particular collateral. The respective priority, subordination, and pay-over rights in the collateral

as between Cortland and ICBCS are governed by an intercreditor agreement dated August 7,


                                                 17
                 Case 19-50282-LSS        Doc 24     Filed 09/13/19     Page 18 of 27




2018 (the “Intercreditor Agreement”) by and among Cortland, Merrill Lynch Commodities, Inc.

as Initial SOA Collateral Agent, ICBCS (as Successor SOA Collateral Agent), Debtors PES and

Philadelphia Energy Solutions Refining and Marketing LLC.

                     a. Term Loan Collateral and Insurance Requirements

       29.        Pursuant to Section 5.11(a) of the Term Loan Credit Agreement, “the Borrower

shall deliver to [Cortland] Mortgages with respect to the Mortgaged Properties owned on the

Closing Date.” Cortland properly recorded these mortgages, perfecting its security interest in the

Debtors’ real property.

       30.        Concurrent with the Term Loan Facility, Cortland and PES also executed a

security agreement (“Term Loan Security Agreement”) granting Cortland a security interest in,

among other things:

                 Accounts;
                 Inventory (including raw materials);
                 Money and Deposit Accounts;
                 Documents and chattel paper; instruments; general intangibles (including rights,
                  title, and interest in insurance policies) and investment property; commercial tort
                  claims; and supporting obligations; and
                 The proceeds of the foregoing.

       31.        Pursuant to Sections 5.05(b) and (c) of Term Loan Credit Agreement, PES agreed

that it shall maintain insurance policies “(i) insuring all real and personal property . . . against

loss by fire, explosion, theft and such other casualties . . .” and that “all such insurance shall . . .

(ii) name [Cortland] as insured party or loss payee with respect to applicable insurance policies .

. . .” Section 5.11(b) provides that within ninety (90) days of the closing date, Cortland shall

have received “as copy of, or a certificate as to coverage under, and a declaration page relating

to, the insurance policies required by Section 5.05 of this Agreement . . . each of which shall (1)

be endorsed or otherwise amended to include a ‘standard’ or ‘New York’ lender’s loss payable




                                                   18
                 Case 19-50282-LSS       Doc 24     Filed 09/13/19     Page 19 of 27




clause or mortgagee endorsement (as applicable); (2) name [Cortland], on behalf of the Secured

Parties, as additional insured.”

       32.        The Term Loan Credit Agreement did not expressly require the Debtors to

provide business interruption insurance coverage in favor of Cortland or the Term Loan Lenders.

                     b. ICBCS Collateral and Insurance Requirements

       33.        In conjunction with the Intermediation Facility, certain debtors and ICBCS

executed a security agreement (“ICBCS Security Agreement”). The ICBCS Security Agreement

grants ICBCS a security interest in:

                 Accounts;
                 Inventory (including raw materials);
                 Renewable Identification Numbers;
                 Money and Deposit Accounts;
                 Letters of Credit;
                 Equipment;
                 Fixtures;
                 Trademarks;
                 Equity interests in subsidiaries;
                 To the extent evidencing any of the foregoing, Documents; Instruments; General
                  Intangibles; Commercial Tort Claims; and Supporting Obligations;
                 Records evidencing the foregoing; and
                 All proceeds and products of each of the above, including any and all insurance
                  proceeds.

       34.        Pursuant to Section 10.04 of the Intermediation Facility, certain Debtors

committed to maintain, among other types of insurance, (1) comprehensive property insurance

subject to a minimum amount of $750 million for all risks of physical loss or damage; and (2)

business interruption insurance “reasonably satisfactory to ICBCS and otherwise in the manner

satisfactory for businesses of similar size engaged in similar activities at similar locations.”

       35.        Section 10.04 of the Intermediation Facility further provides that all insurance

policies “shall name ICBCS as mortgagee, additional insured and loss payee . . . .”




                                                  19
                 Case 19-50282-LSS        Doc 24     Filed 09/13/19     Page 20 of 27




                     c. Intercreditor Provisions

       36.        As set forth in the Intercreditor Agreement, ICBCS and Cortland have priority,

respectively, in the following collateral:

                 SOA Priority Collateral (ICBCS):
                    o Accounts;
                    o Inventory;
                    o Money and Deposit Accounts related to the foregoing;
                    o Documents, Instruments, General Intangibles, Commercial Tort Claims,
                        and Supporting Obligations, all to the extent related to Accounts and/or
                        Inventory;
                    o Letters of Credit supporting payments of Accounts or Inventory; and
                    o Proceeds and products of and with respect to any of the foregoing
                        (including insurance payments).

                 Term Loan Priority Collateral (Cortland)
                     o All collateral that is neither SOA Priority Collateral nor “Excluded
                        Property” (as defined in the Intercreditor Agreement).

       37.        The Intercreditor Agreement also provides Cortland with a second lien on the

SOA Priority Collateral, and ICBCS with a second lien on the Term Loan Priority Collateral.

       38.        Pursuant to Section 2.01(c) of the Intercreditor Agreement, the failure of either

Cortland or ICBCS to perfect its liens on any collateral, or the avoidance, invalidation or

subordination of either of their liens does not alter the respective rights and priorities among

Cortland and ICBCS with respect to such collateral.

       39.        Pursuant to Section 4.01(c) of the Intercreditor Agreement, in the event that either

ICBCS or Cortland receives any collateral or the proceeds thereof which constitutes the other’s

priority collateral such recipient is obligated to hold such collateral in trust and turn it over to the

other party whose first priority collateral it is until such first priority party’s obligations have

been paid in full.

       40.        For the reasons set forth in the Underlying Complaint, any BI Recoveries

stemming from business interruption or property damage would constitute “Term Loan Priority



                                                   20
               Case 19-50282-LSS         Doc 24     Filed 09/13/19      Page 21 of 27




Collateral” regardless of whether Cortland has a valid priority perfected and non-avoidable lien

or other interest in such proceeds.

       41.      Certain Debtors are named parties and signatories to the Intercreditor Agreement.

       42.      Section 8.09 of the Intercreditor Agreement expressly states that it “shall be

binding upon and inure to the benefit of each of the parties hereto and each of the First Priority

Secured Parties . . . and their respective successors and permitted assigns . . . .”

        III.    The Debtors’ Insurance Policy

       43.      The Debtors purchased and are the named insured under a property casualty

insurance policy, denoted “All Risk Property Damage including a Time Element” (the “Policy”).

The indemnity limits under the Policy are $1.25 billion. The Policy comprises several insurance

policies with different insurers, each of which insures a portion of the coverage limit stipulated in

the Policy. Each insurer’s individual policy follows the base Policy referenced above. The

Policy is governed by New York law.

       44.      Section II.8 of the Policy describes the basis of recovery related to business

interruption, and provides that such recovery “shall be the actual loss sustained by the Insured

resulting from the necessary interruption of business caused by direct physical loss or damage,

by a peril insured against, to property insured herein.”

       45.      Section II.10(c) of the Policy states that the period for which business interruption

insurance is available “commenc[es] with the date of the direct physical loss or damage but

[does] not exceed[] the length of time as would be required, with the exercise of due diligence

and dispatch, to rebuild, repair or replace the lost, destroyed or damaged property and not limited

by the expiration of this Policy,” but, in any case, not exceeding twenty-four months.

       46.      Declaration 6 of the Policy further states that any loss attributable to business

interruption is subject to a sixty-day waiting period after the loss or damage occurs (the “BI


                                                  21
                 Case 19-50282-LSS           Doc 24      Filed 09/13/19       Page 22 of 27




Deductible”).       The Girard Point Explosion occurred on June 21, 2019; the BI Deductible

therefore lapsed on August 20, 2019, thirty days after the Petition Date.

          47.     The BI Recoveries are intended to compensate the Debtors for estimated lost

profits that, under the facts of this case, would have been earned, but for the Girard Point

Explosion, from and after August 20, 2019.

          48.     General Condition 33 of the Policy sets forth a “Lenders Loss Payable” clause

that states:

          Loss or damage, if any, under this Policy, shall be paid to any lender designated
          by the Insured and in possession of a written contract, hereinafter referred to as
          “the Lender”, as their interests may appear, its successors and assigns in whatever
          form or capacity its interests may appear and whether said interest be vested in
          said Lender in its individual or in its disclosed or undisclosed fiduciary or
          representative capacity, or otherwise, or vested in a nominee or trustee of said
          Lender.

          49.     The Policy also contains four endorsements that either amend, add to, or change

the scope of the base Policy. Of relevance here is Endorsement 4, which expressly names
                                        3
ICBCS as Loss Payee/Mortgagee. Cortland is not expressly named as a loss payee/mortgagee

under the Policy, pursuant to any endorsement or otherwise.

          50.     Cortland is identified as a loss payee/mortgagee on a document entitled “Evidence

of Property Insurance” (the “Certificate”), which was attached as Exhibit E to the Complaint.

The Certificate is not itself a part of the Policy or otherwise a legally binding or enforceable

contract or document. The Certificate expressly states:

                  This evidence of property insurance is issued as a matter of
                  information only and confers no rights upon the additional interest
                  named below. This evidence does not affirmatively or negatively
                  amend, extend, or alter the coverage afforded by the policies
                  below. This evidence of insurance does not constitute a contract

3
    Endorsement 3 named Merrill Lynch, ICBCS’s predecessor SOA Collateral Agent, as Loss Payee as well.



                                                       22
              Case 19-50282-LSS        Doc 24     Filed 09/13/19     Page 23 of 27




               between the issuing insurer(s), authorized representative or
               producer, and the additional interest.

                                            COUNT I

        DECLARATORY JUDGMENT FOR AFTER-ACQUIRED PROPERTY
   (Against All Counterclaim and Cross-Claim Defendants Pursuant to 11 U.S.C. § 552)

       51.     The Committee incorporates all preceding paragraphs as if fully set forth herein.

       52.     Pursuant to Section 552(a) of the Bankruptcy Code, secured lenders are not

entitled to a lien on any property acquired by the Debtors after the Petition Date (“After-

Acquired Property”), except as to the identifiable proceeds of collateral on which they held a

valid perfected security interest.

       53.     Any loss covered under the business interruption indemnity provisions of the

Policy will be predicated on models projecting the revenues and gross profits which would have

been earned from the purchase, refining, and sale of crude oil beginning thirty days after the

Petition Date. Any business interruption loss covered by the Policy will thus be after-acquired

property, as that term is used in Section 552(a) of the Bankruptcy Code, and would not constitute

proceeds of any prepetition assets in respect to which Cortland or ICBCS had a perfected lien as

of the Petition Date.

       54.     Accordingly, on the Petition Date, there were no, and would be no liens on any

payments that may be made pursuant to the Policy to indemnify the Debtors for loss related to

business interruption.

       55.     The Committee is therefore entitled to a declaration stating that pre-petition liens,

including those of the Counterclaim and Cross-Claim Defendants, on the Debtors’ assets do not

attach to any After-Acquired Property, including the BI Recoveries under the Policy.




                                                23
              Case 19-50282-LSS           Doc 24    Filed 09/13/19    Page 24 of 27




                                             COUNT II

   AVOIDANCE OF LIEN ON BUSINESS INTERUPTION INSURANCE PROCEEDS
                (Against Cortland Pursuant to 11 U.S.C. §§ 544)

       56.     The Committee incorporates all preceding paragraphs as if fully set forth herein.

       57.     Alternatively, even if any payment in connection with a loss related to business

interruption is deemed not to be after-acquired property, Cortland does not have a perfected lien

in any such payment.

       58.     In order to perfect an interest in a business interruption or property insurance

policy or proceeds paid thereunder, under New York state law, lenders must be expressly

denominated as the “loss payee” or the “mortgagee” in the policy (or under an endorsement)

with respect to the insured collateral.

       59.     The Policy does not name Cortland as a loss payee or mortgagee, and Cortland

was not designated as such by the Debtors.

       60.     In the absence of a provision in or endorsement to the Policy expressly naming

Cortland as a loss payee or mortgagee, Cortland is unable to perfect its security interests in the

Policy or any amounts received in connection with any business interruption claims by the

Debtors pursuant to the Policy.

       61.     As a result, pursuant to applicable law, any purported lien by Cortland on any BI

Recoveries received by the Debtors pursuant to the Policy is avoidable pursuant to Sections

544(a)(1) and (2) of the Bankruptcy Code, because any lien or interest which Cortland may claim

would be subject to the rights of an attaching or judgment lien creditor.

       62.     The Committee is therefore entitled to a declaration stating that any of Cortland’s

pre-petition liens on any amounts received by the Debtors in connection with any business

interruption claims made by the Debtors pursuant to the Policy are hereby avoided.



                                                   24
              Case 19-50282-LSS        Doc 24       Filed 09/13/19   Page 25 of 27




                                           COUNT III

        AVOIDANCE OF LIEN ON REAL PROPERTY INSURANCE PROCEEDS
                  (Against Cortland Pursuant to 11 U.S.C. § 544)

        63.    The Committee incorporates all preceding paragraphs as if fully set forth herein.

        64.    In order to perfect an interest in a property insurance policy or proceeds paid

thereunder, under New York state law, lenders must be denominated as the “loss payee” or the

“mortgagee” in the policy (or under an endorsement) with respect to the insured collateral.

        65.    The Alkylation Unit and the surrounding fixtures and structures destroyed or

damaged as a result of the Girard Point Explosion constitute real property under Pennsylvania

Law for purposes of lien perfection or otherwise.

        66.    The Policy does not name Cortland as a loss payee or mortgagee, and Cortland

was not designated as such by the Debtors.

        67.    In the absence of a provision in or endorsement to the Policy expressly naming

Cortland as a loss payee or mortgagee, Cortland has not perfected a security interest in the Policy

or in any portion of the Real Property Recoveries attributable to the Alkylation Unit or any other

real property in which it purports to have a perfected lien. Any interest Cortland may have in

such recoveries would be subject to the rights of an attaching or judgment lien creditor.

        68.    As a result, pursuant to applicable law, any purported liens by Cortland on any

Real Property Recoveries are avoidable pursuant to Sections 544(a)(1) and (2) of the Bankruptcy

Code.

        69.    The Committee is therefore entitled to an order declaring that any lien which

Cortland may purport to have on any Real Property Recoveries pursuant to the Policy are hereby

avoided.




                                                25
               Case 19-50282-LSS        Doc 24    Filed 09/13/19     Page 26 of 27




                                           COUNT IV

  DECLARATORY JUDGEMENT FOR PRESERVATION OF AVOIDED LIENS FOR
                   BENEFIT OF DEBTORS’ ESTATES
            (Against Cortland Pursuant to 11 U.S.C. §§ 544, 551)

       70.      The Committee incorporates all preceding paragraphs as if fully set forth herein.

       71.      For the reasons set forth in the Underlying Complaint, the insurance proceeds,

including, but not limited to, BI Recoveries and Real Property Recoveries, constitute Term Loan

Priority Collateral—albeit unperfected and avoidable.

       72.      Under Section 551 of the Bankruptcy Code, any and all liens avoided pursuant to

Section 544(a) are preserved for the benefit of the Debtors’ estates. Moreover, as the holders of

such avoided and preserved lien, the Debtors are successors in interest to Cortland and are

entitled to stand in Cortland’s shoes under the Intercreditor Agreement with respect to Cortland’s

senior lien on the BI Recoveries and the Real Property Recoveries.

       73.      The Committee is therefore entitled to an order declaring that any and all liens

held by Cortland on the Debtors’ insurance proceeds including, but not limited to, BI Recoveries

and Real Property Recoveries, that are avoided shall be preserved for the benefit of the Debtors’

estates with the same senior priority which Cortland’s avoided liens would have had under

applicable law and the Intercreditor Agreement.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Committee respectfully requests that the Court enter judgment

against the Counterclaim and Cross-Claim Defendants and order that:

             A. declares that pre-petition liens, including those of the Counterclaim and Cross-
                Claim Defendants, on the Debtors’ assets do not attach to any After-Acquired
                Property, including without limitation, any BI Recoveries, pursuant to Section
                552(a) of the Bankruptcy Code;

             B. avoids Cortland’s pre-petition liens on any amounts received by the Debtors in
                connection with any BI Recoveries pursuant to Section 544(a)(1) or (2) of the
                Bankruptcy Code;
            Case 19-50282-LSS        Doc 24     Filed 09/13/19     Page 27 of 27




          C. avoids any of Cortland’s pre-petition liens on any Real Property Recoveries
             pursuant to Section 544(a)(1) or (2) of the Bankruptcy Code;

          D. declares that any and all liens held by Cortland that are avoided hereunder are
             preserved for the benefit of the Debtors’ estates with the senior priority which
             such liens would have had under applicable non-bankruptcy law and the
             Intercreditor Agreement pursuant to Section 551 of the Bankruptcy Code; and

          E. such other and further relief as the Court deems just and proper.


Dated: September 13, 2019                          ELLIOTT GREENLEAF, PC

                                                   /s/ Jonathan M. Stemerman
                                                   Rafael X. Zahralddin-Aravena (No. 4166)
                                                   Jonathan M. Stemerman (No. 4510)
                                                   1105 North Market Street, Suite 1700
                                                   Wilmington, DE 19801
                                                   Tel: (302) 384-9400 / Fax: (302) 384-9399
                                                   Email: rxza@elliottgreenleaf.com
                                                   jms@elliottgreenleaf.com

                                                   and

                                                   BROWN RUDNICK LLP
                                                   Robert J. Stark (admitted pro hac vice)
                                                   Max D. Schlan (admitted pro hac vice)
                                                   Seven Times Square
                                                   New York, NY 10036
                                                   Tel: (212) 209-4800 / Fax (212) 209-4801
                                                   Email: rstark@brownrudnick.com
                                                   mschlan@brownrudnick.com

                                                   and

                                                   Steven B. Levine (pro hac vice pending)
                                                   James W. Stoll (pro hac vice pending)
                                                   Sharon I. Dwoskin (admitted pro hac vice)
                                                   One Financial Center
                                                   Boston, MA 02111
                                                   Tel: (617) 856-8200 / Fax (617) 856-8201
                                                   Email: slevine@brownrudnick.com
                                                   jstoll@brownrudnick.com
                                                   sdwoskin@brownrudnick.com

                                                   Proposed Counsel to the Official Committee
                                                   of Unsecured Creditors of PES Holdings,
                                                   LLC

                                              27
